Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-26-2007

USA v. Clark
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2447




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Clark" (2007). 2007 Decisions. Paper 697.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/697


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 06-2447
                                     ___________

                           UNITED STATES OF AMERICA

                                            v.

                                  MICHAH CLARK,

                                                Appellant.
                             ________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.C. No. 02-cr-00415)
                    District Court Judge: Honorable Joseph E. Irenas
                                      ___________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   June 28, 2007

             BEFORE: BARRY, FUENTES, and GARTH, Circuit Judges.

                                 (Filed: July 26, 2007)
                                      ___________

                              OPINION OF THE COURT
                                   ____________

FUENTES, Circuit Judge.

      Michah Clark appeals his sentence of 87 months in prison. We have jurisdiction

under 18 U.S.C. § 3742(a). We review sentences generally for reasonableness, United

States v. Cooper, 437 F.3d 324, 327 (3d Cir. 2006), and exercise plenary review over
questions of law, United States v. Lloyd, 469 F.3d 319, 321 (3d Cir. 2006). For the

following reasons, we will affirm.

       Appellant Michah Clark was convicted by a jury of aiding and abetting an armed

bank robbery. In April 2003, after calculating a Sentencing Guidelines range of 87 to 108

months, U.S. District Court Judge Stephen M. Orlofsky sentenced Clark to 97 months in

prison. We affirmed the judgment on appeal, but later remanded the case to the District

Court for resentencing in light of United States v. Booker, 543 U.S. 220 (2005). Judge

Orlofsky had retired by the time of our remand and the case was reassigned to U.S.

District Court Judge Joseph E. Irenas.

       Although he ordered that the probation department update the Pre-Sentence Report

(“PSR”) to include Clark’s educational and rehabilitative efforts, Judge Irenas denied

Clark’s request for a brand new PSR. At the resentencing hearing, Judge Irenas first

stated that he would not “revisit guideline issues.” App. 28. Then, while carefully

balancing the relevant factors under 18 U.S.C. § 3553(a), Judge Irenas considered Clark’s

efforts to rehabilitate himself, and ultimately sentenced him to 87 months in prison.

       Clark now argues on appeal that the District Court should have conducted a de

novo sentencing hearing. We disagree. Our remand instructed the District Court “to

reconsider the sentence in light of the decision of the Supreme Court in Booker.” Supp.

App. 30 (emphasis added). The District Court did exactly what we ordered and properly

exercised its discretion under § 3553(a) to reduce the sentence by ten months. Even were

a recalculation of the Guidelines range necessary, Judge Irenas made clear that he

                                             2
believed Judge Orlofsky and the probation department “got it right,” App. 59, and Clark

has failed to demonstrate that his Guidelines range was incorrect. We will affirm.




                                            3